Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          23-SEP-2019
                                                          10:17 AM



                            SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellant,

                                  vs.

                             DAWN NAEOLE,
                    Petitioner/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (CAAP-XX-XXXXXXX; 1PC161001997)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By:   Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.,)

           Petitioner/Defendant-Appellee Dawn Naeole’s application

for writ of certiorari filed on August 12, 2019, is hereby
accepted and will be scheduled for oral argument.       The parties

will be notified by the appellate clerk regarding scheduling.

           DATED:   Honolulu, Hawai#i, September 23, 2019.

                                 /s/   Mark E. Recktenwald
                                 /s/   Paula A. Nakayama
                                 /s/   Sabrina S. McKenna
                                 /s/   Richard W. Pollack
                                 /s/   Michael D. Wilson